Citation Nr: 1642023	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1992, from January 1994 to January 1997, and from January 2004 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination should be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the instant matter, the Veteran was most recently afforded a VA examination for his bilateral hearing loss in March 2011.  In a September 2016 statement, his representative indicated that his hearing loss may have worsened and requested a new VA examination.  As such, on remand, the Veteran should be afforded a VA examination to assess the present severity of his bilateral hearing loss.

Additionally, once VA undertakes to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the Veteran was afforded a VA examination in connection with his service connection claim for a low back disability in July 2011.  At that time, the examiner diagnosed a lumbar strain and opined that it was less likely related to a documented complaint of upper back pain during a period when the Veteran was not on active duty.  The Board finds this examination inadequate for two reasons.

First, although the July 2011 examiner only diagnosed a lumbar strain, evidence of record indicates that as early as May 2010, the Veteran was diagnosed with circumferential disc bulge at L4-L5, and a very small central disc protrusion with no perineural encroachment at L5-S1.  (See Medical Records - Non-Government Facility, 11/30/2012).  The July 2011 examiner did not address these findings and while it is unclear whether those private records were of record at the time of the 2011 VA examination, it does not appear as though any imaging studies were conducted during that examination in order to rule out the disc bulge diagnoses.  

Further, although the Veteran's service treatment records do not include any complaints of low back issues while in service, and in fact, only refer to an upper back complaint prior to his final period of active service (there is no indication in the record that the Veteran was serving on active or inactive duty for training at the time of that incident), the Veteran has submitted statements that he first experienced pain in his lower back during his final period of active service, specifically while serving in Iraq in 2004.  (See, e.g., Notice of Disagreement, 11/21/2011; Statement in Support of Claim, 5/14/2011).   Here, the Board notes that, while the Veteran's service treatment records do not verify such a complaint, the Veteran is competent to report observable symptomatology, including pain.  Barr, 21 Vet. App. at 307-08.  As such, a new VA examination should be conducted that fully addresses the issue on appeal.  

Finally, the Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  

In January 2015, the RO issued a rating decision in which it denied entitlement to service connection for sleep apnea, and granted service connection for PTSD, assigning a 10 percent disability rating for that grant.  On February 27, 2015, the Veteran submitted a Notice of Disagreement with the denial of service connection for sleep apnea, and the rating assigned for PTSD.  To date, the RO has not issued a Statement of the Case with regard to that claim, and a careful review of the record has not revealed any indication by the Veteran that he wished to withdraw that claim.  Thus, the Board finds that a remand is necessary for the AOJ to issue a statement of the case with regard to those issues.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Furnish a statement of the case to the Veteran addressing the issues of entitlement to an initial disability rating in excess of 10 percent for PTSD, and service connection for sleep apnea.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

2. Schedule the Veteran for a VA audiological examination to determine the current severity and effect of the Veteran's hearing loss.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

In addition to objective test results, the examiner is asked to fully describe the functional effects caused by the hearing disability, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  

3. Schedule the Veteran for a new VA examination in connection with his service connection claim for a low back disability.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete examination of the Veteran, to include taking a medical history, and conducting any and all testing deemed necessary.  The examiner should then provide a diagnosis for any and all low back disabilities experienced by the Veteran.  For each disability diagnosed, the examiner should state whether it is at least as likely as not that the disability manifested in, or is otherwise related to the Veteran's active service.  

A thorough rationale should be given for all diagnoses and opinions rendered and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that the Veteran is competent to report observable symptomatology, such as pain.  

4. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




